Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 10, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a hydraulic equalization diaphragm” in claims 8 and 18 is used by the claim to mean “an orifice or restricted passage,” while the accepted meaning is “a dividing membrane or thin partition especially in a tube.”  The term is indefinite because the specification does not clearly redefine the term.
Claims 9 and 19 recite the limitation "the compression spring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No additional compression spring is claimed in claims 1 and 4 and 11 and 14 from which claim 9 and 19 depends, respectively.
Claims 9 and 19 recite the limitation "the blocking valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No blocking valve separate from the charging valve unit is claimed in claims 1 and 4 and 11 and 14 from which claim 9 and 19 depends, respectively.
Claims 10 and 20 recite the limitation "the compression springs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which compression springs are covered by “the compression springs”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (20140283915).  Ma et al. discloses (claims 1 and 11) a hydraulic assembly for a commercial vehicle transmission (paragraph [0020]) with a hydraulic pump 51 for providing a system pressure within a hydraulic circuit (Fig. 2), a pressure accumulator 164 for temporarily supplying pressure to the hydraulic circuit (Fig. 2), and a valve assembly 104 for charging the pressure accumulator 164 after a predetermined pressure threshold value (set by spring of valve 160) of the system pressure has been reached or exceeded, the valve assembly 104 hydraulically connected between the pump 51 and the pressure accumulator 164, wherein (claim 2) the valve assembly has a charging valve unit 160 which acts as a blockable hydraulic connection between the pump 51 and the pressure accumulator 164, the hydraulic connection is blocked when the system pressure is below the predetermined pressure threshold value, and the blocking is removed after the predetermined pressure threshold value has been reached or exceeded, (claims 3 and 13) the charging valve unit 160 is controllable by the system pressure for blocking the hydraulic connection between the pump and the pressure accumulator and for removing this blocking, (claims 4 and 14) the pressure threshold value of the system pressure is predetermined by a compression spring (not numbered) of the charging valve unit 160 that acts against the system pressure, (claims 5 and 15) the valve assembly has a discharging valve unit 162 with a flow direction for temporarily supplying pressure to the hydraulic circuit, (claims 6 and 16) the discharging valve unit has a spring-loaded blocking valve 162, the blocking direction of which runs from the pump to the pressure accumulator, (claims 7 and 17) the discharging valve unit and the charging valve unit are connected hydraulically in parallel (Fig. 3), (claims 8 and 18), as far as it is definite, the valve assembly has a restriction (valve 162 restricts flow) between the pump and the pressure accumulator, and (claims 9 and 19), as far as it is definite, the effective directions of the compression spring of the charging valve unit 160 and of a compression spring of a blocking valve 162 run in parallel (Fig. 3).



Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other a hydraulic assemblies with valve assemblies for controlling flow to and from an accumulator.

Allowable Subject Matter
Claims 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
December 3, 2022